Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the process of making and product made restriction requirement as set forth in the Office action mailed on 12/09/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is allowable. Claims 9 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A1, A2, B1, B2  as set forth in the Office action mailed on 12/09/2019, is hereby withdrawn and claims 9 and 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 6/7/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A fuel conduit for a fuel injector, comprising: 
a coiled tube, having: 
a longitudinal segment arranged to extend along a flow axis; and 
a coil segment in fluid communication with the longitudinal segment, the coil segment coiled about the flow axis, 
wherein the coil segment has a plurality of radial segments, including an inlet radial segment, an outlet radial segment, and at least one intermediate radial segment, that each extend about the flow axis, 
segment and the coil segment increases at a thickness transition location offset from a minimum radius of curvature location defined along the fuel conduit to limit stress in the fuel conduit, 
wherein the minimum radius of curvature location has a wall thickness that is greater than the wall thickness of the coil segment, the minimum radius of curvature location being a location where a rate of change in a direction of the flow axis is the greatest between the segment, and 
wherein the flow axis extends parallel along a longitudinal direction of a central axis of at least one coil of the coil segment.

6. 	(Currently Amended) The fuel conduit as recited in claim 1, wherein the wall thickness of the minimum radius of curvature location 

9. 	(Currently Amended) The fuel conduit as recited in claim 1, wherein the fuel conduit comprises a continuous tubing length with a tapered wall thickness defining the coil 

11. 	(Currently Amended) The fuel conduit as recited in claim 1, wherein the coiled tube includes the coil segment formed from a tubular wall, the tubular wall having a wall thickness defined between interior and exterior surfaces of the tubular wall.  

12. 	(Currently Amended) The fuel conduit as recited in claim 1, wherein the transition location comprises a first layer and at least one second layer fused to the first layer, the at least the first layer comprising a common material with no dissimilar material disposed between the at least one second layer and the first layer.

13. 	(Currently Amended) The fuel conduit as recited in claim 1, wherein the thickness transition location is a first thickness transition location and further comprising a second thickness transition location, the minimum radius of curvature location arranged between the first thickness transition location and the second thickness transition location.  

14. 	(Currently Amended) A fuel injector for a gas turbine engine, comprising: 
a feed arm with a fuel inlet; 

a fuel conduit for the fuel injector, comprising: 
a coiled tube, having: 
a longitudinal segment arranged to extend along a flow axis; and 
a coil segment in fluid communication with the longitudinal segment, the coil segment coiled about the flow axis, 
wherein the coil segment has a plurality of radial segments, including an inlet radial segment, an outlet radial segment, and at least one intermediate radial segment, that each extend about the flow axis, 
wherein a wall thickness of at least one of the longitudinal segment and the coil segment increases at a thickness transition location offset from a minimum radius of curvature location defined along the fuel conduit to limit stress in the fuel conduit, 
wherein the minimum radius of curvature location has a wall thickness that is greater than the wall thickness of the coil segment, the minimum radius of curvature location being a location where a rate of change in a direction of the flow axis is the greatest between the 
wherein the flow axis extends parallel along a longitudinal direction of a central axis of at least one coil of the coil segment;
the fuel conduit coupled to the feed arm and in fluid communication with the fuel inlet; and 
a fuel nozzle in fluid communication with the fuel inlet through the fuel conduit, wherein the thickness transition location is a first thickness transition location and the fuel conduit includes a second thickness transition location, the minimum radius of curvature location arranged between the first and second thickness transition locations, the wall thickness of the at least one of the longitudinal segment and the coil segment increasing from both the first and second thickness transition locations along the fuel conduit toward the minimum radius of curvature location.
  
17. 	(Currently Amended) A method of making a fuel injector for a gas turbine engine, comprising: 
forming a longitudinal segment of a fuel conduit; 
forming a coil segment of the fuel conduit; and 
establishing fluid communication between the longitudinal segment and the coil segment along a flow axis, the longitudinal segment arranged along the flow axis and the coil segment extending about the flow axis; 
wherein forming at least one of the longitudinal segment and the coil segment of the fuel conduit includes defining a thickness transition location and a minimum radius of curvature location offset from the thickness transition location along the at least one of segment and coil segment, and increasing a wall thickness of the at least one of the longitudinal segment and coil segment between the segment and the least one of the longitudinal segment and coil segment, 
the wall thickness of the coil segment, the minimum radius of curvature segment being a location where a rate of change in a direction of the flow axis is the greatest between the segment, and 
wherein the flow axis extends parallel along a longitudinal direction of a central axis of at least one coil of the coil segment.

19. 	(Currently Amended) The method as recited in claim 17, wherein establishing fluid communication includes bending a continuous length of tube having a tapered wall thickness to form the at least one of the longitudinal and coil segments.  

20. 	(Currently Amended) The method as recited in claim 17, wherein forming the at least one of coil segment includes fusing at least one second layer to a first layer using an additive manufacturing technique.   


Reasons for Allowance
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Mayersky (US 20020069647 as referenced in OA dated 8/14/2020).  Mayersky teaches a fuel conduit with a flow axis, longitudinal segment, and coil segment.  
Regarding claim 1, 14, and 17, Mayersky does not disclose, teach or suggest, in combination with the other limitations of the respective claim, a fuel conduit having a flow axis with a longitudinal segment extending along the flow axis and a coil segment coiled about flow axis, wherein the flow axis extends parallel along a longitudinal direction of a central axis of at least one coil of the coil segment.  In Mayersky, the central axis of Annotated Figure 7; labeled 
Regarding claims 2-4, 6-13, 15-16, 18-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWIN KANG/Examiner, Art Unit 3741